Citation Nr: 9930747	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to March 25, 1997 for 
the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1981 to 
June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Diego, CA.  The RO granted entitlement to service 
connection for tinnitus with assignment of a 10 percent 
evaluation effective March 25, 1997.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for tinnitus was filed on March 25, 1997, more than one year 
after separation from service.

2.  In August 1997 the RO granted entitlement to service 
connection for tinnitus with assignment of a 10 percent 
evaluation effective March 25, 1997.


CONCLUSION OF LAW

The criteria for an effective date, prior to March 25, 1997, 
for a grant of service connection for tinnitus have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.400 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's medical record of September 1980 indicated 
hearing loss of the right ear allegedly since birth.  Hearing 
of the left ear was reported as fine.  At his separation 
examination in June 1984 the veteran had a 15 decibel loss at 
500 Hertz, 70 at 100 Hertz, 65 at 2000 Hertz, 65 at 3000 
Hertz, and 60 at 4000 Hertz of the right ear.

The veteran submitted an application for compensation which 
was received by the RO on March 25, 1997.  The veteran 
claimed, in pertinent part, service connection for hearing 
loss.

In April 1997, upon authorization from the veteran, the RO 
requested in-patient and out-patient treatment records from 
1984 to 1997 from the Los Angeles VA Medical Center (MC).  
According to the record, the Los Angeles VAMC was unable to 
locate any medical records or medical treatment for the 
veteran.  A second request to the Los Angeles VAMC in June 
1997 revealed that the veteran had three appointments in 1985 
but no medical documentation was located on the veteran.

In June 1997 on VA compensation examination it was noted that 
while the veteran was in the Navy in 1982, he experienced 
extreme pain in his right ear during a flight and since that 
time, he had experienced tinnitus in the right ear.  He was 
diagnosed with tinnitus resulting from a flight that occurred 
in 1982.  It was noted that his tinnitus could be a result of 
barotrauma to the inner ear, which did not produce an 
increase in hearing loss.

In July 1997 the RO denied service connection for tinnitus.  
In August 1997 the veteran's notice of disagreement was 
received by the RO.  The veteran contended that he disagreed 
with the RO's decision concerning tinnitus because he "did 
go to the VA Hospital, Los Angeles [for tinnitus] within one 
year after leaving the service."

In August 1997 the RO granted service connection for tinnitus 
and assigned a 10 percent evaluation effective March 25, 
1997.  The veteran filed notice of disagreement to the RO's 
determination and therein asserted that he disagreed with the 
effective date.  He further asserted that the effective date 
should be when he was released from the Navy and went to the 
VA Hospital for his condition in 1984.

In his appeal to the Board dated in October 1997, the veteran 
contends that he should receive benefits from the time his 
disability occurred.  To support his claim he submitted a 
copy of the part of his June 1984 discharge medical record 
that referred to his ear.

At his personal hearing before a hearing officer in April 
1998, the veteran  contended that the effective date should 
go back to June 22, 1984, the day after service separation, 
since he reported for a hearing test within one year of 
discharge from service.  He testified that when he reported 
complaints of hearing loss, within one year of his discharge 
from service, someone should have counseled him on filing a 
disability claim.  Hearing Transcript (Tr.), p. 2.  

Criteria

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (1999).  An 
informal claim is any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1999).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1999).  



According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999); See also Williams v. Gober, 10 Vet. App. 447, 
451 (1997) and Fleshman v. Brown, 9 Vet. App. 548, 550-51 
(1996).  

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the effective date for an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but is 
rather based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Further, because the veteran had not yet been granted service 
connection, the mere receipt of medical records cannot be 
construed as an informal claim.  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).

Analysis

The Board finds that the criteria have not been met for an 
effective date prior to March 25, 1997 in the instant case.

The veteran contends that he is entitled to an earlier 
effective date for the award of VA disability compensation 
for his service-connected tinnitus.  As noted above, the RO 
established the effective date for service connection for 
tinnitus as March 25, 1997, the date of receipt of the 
original claim giving rise to the award.  





The veteran's present claim necessarily contemplates an 
earlier effective date for the award of service connection 
itself, because the effective date of a particular evaluation 
for a disability can in no event precede the effective date 
of service connection of the same disability.

In the present case, the RO's August 1997 allowance of 
service connection for tinnitus was based on an original 
claim, which established that the veteran's disability had 
its onset during service.  Therefore, according to the 
applicable regulation, the earliest effective date for an 
allowance of service connection on the basis of an original 
claim, is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

While the evidence resulting in the allowance of service 
connection for tinnitus demonstrated entitlement to service 
connection at a date prior to the date of receipt of the 
original claim itself, the application of the rule compels 
the assignment of the date of receipt of the claim, since it 
is the later event in the present case.  Id.

The veteran contends that the effective date of his claim 
should be June 22, 1984, the day after service separation, 
since he reported for a hearing test within one year of his 
discharge from service.  He also contends that at the time he 
reported for the hearing test within one year of discharge 
from service, he should have been told that it was necessary 
that he file a claim for service connection for tinnitus.

According to the veteran, the hearing test to which he refers 
was administered in 1985, within one year of leaving the 
service, at VAMC in Los Angeles.  The RO's efforts to obtain 
these records have been unsuccessful.  The hospital indicated 
that they have records that the veteran was seen as an 
outpatient on three occasions, but they do not show the 
reports to verify the reason the veteran presented himself 
for treatment.  




Under 38 C.F.R. § 3.155(a) an informal claim is any 
communication or action by the veteran that indicates an 
intent to apply for one or more VA benefits.  Any such 
informal claim must identify the benefit sought.  Here, the 
veteran does not contend that he intended to apply for 
benefits from VA for service-connected tinnitus of his right 
ear when treated at VAMC in Los Angeles.  

Thus, it cannot be established from the foregoing that the 
veteran intended to raise an informal claim, within one year 
of leaving the service, for benefits for service-connected 
tinnitus of his right ear.

Moreover, in the veteran's March 1997 application he was 
seeking service connection for hearing loss.  He did not 
contend at the time that tinnitus was part of the injury for 
which he was claiming service connection; he did not mention 
tinnitus or ringing in the ear.

The veteran has not cited any legal authority, statute, 
regulation or Court case which would permit making the 
effective date of the award of service connection earlier 
than March 25, 1997, the date of the receipt of the claim.  
Hence, the law controls and not the facts.  Moreover, an 
earlier effective date cannot be granted in absence of 
statutory authority.  See Shields v. Brown, 8 Vet. App. 351 
(1995).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The veteran has currently been 
granted an effective date of March 25, 1997, corresponding to 
the veteran's claim of service connection for tinnitus.

Accordingly, the Board finds, based on the evidence of 
record, that an effective date earlier than March 25, 1997, 
for an award of service connection for tinnitus is not 
warranted.


ORDER

Entitlement to an effective date prior to March 25, 1997 for 
the grant of service connection for tinnitus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

